Title: To John Adams from Giuseppe Ceracchi, 8 May 1795
From: Ceracchi, Giuseppe
To: Adams, John



Sir
Philadelphia 8 May 1795

The confidence I put in the persuation of the most high Caracters of this Country, which have all at once retracted from there promises of promoting the plan of a National Monument puts me in the necssity of taking the prudent step to returne to Europe directely
My expences having been of graet consideration, and increased by my application in the Noble monumental plan I am in the necessity of calling for the sommes of my works, which I cant give them as a donation as I had proposed to do, for the said circumstances
An immoral man would , for the same  reason and upon the same principles of which those high–caracteristic Gentilmen have acted in withdrawing themself for promoting the plan, as they had constantely promised.
Therfore I shall take the Liberty to draw upon you and in favor of Mr George Meade the somme of 1350. Dollars price of your medallion in Alabaster Originaly performed by me
Reckoning upon your  with honoring your Signature I am with consideration Sir / yor most obt. Ser

Jos Ceracchi